Citation Nr: 0635481	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-43 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND


After the RO informed the veteran that he had not provided 
enough information in order to verify his in-service 
stressors, the veteran submitted statements in which he 
alleged specific in-service stressful events that include: 1) 
the death of a named member of the veteran's unit, Ortiz 
Monclova, and 2) exposure to rocket, mortar, and small arms 
fire on the fire base at which the veteran worked.  An 
attempt has not been made to verify these alleged stressors.  
The veteran served as an Armorer in Vietnam, and had 9 months 
and 5 days of service in Vietnam from May 1970 to March 2, 
1971.  He was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, and Bronze Star Medal.

The duty to assist includes attempting to verify reported in-
service stressful events where the information may be found 
in government records.  In order to fully develop the 
veteran's claim, and in the interest of fulfilling VA's duty 
to assist, the RO must attempt to verify the veteran's 
alleged in-service stressors.  The RO should attempt to 
verify the veteran's alleged stressors through all available 
sources, such as research of unit histories and contacting 
the U. S. Army and Joint Services (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)).  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

The duty to assist also includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  The RO also informed the veteran that there was no 
medical diagnosis of PTSD of record.  At the time of the 
April 2004 RO rating decision on appeal, the record in fact 
included private medical diagnoses of PTSD by R. M. Balseiro, 
M.D., dated in April 2003 and by R. H. Miguez, M.D., dated in 
September 2003.  It is imperative that an accurate history 
and accurate representation of medical diagnosis be 
considered by any VA examiner and VA adjudicator upon 
readjudication of this claim by the RO.  Should an in-service 
stressor be verified, a VA examination and medical opinion 
will be necessary to decide this case.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.

Accordingly, the case is REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted; and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with VA's duties to notify and 
assist a claimant.

2.  The RO should order research of unit 
histories and, if such research does not 
provide verification of reported in-
service stressful events, should contact 
the JSRRC and ask that they provide any 
available information which might 
corroborate the veteran's in-service 
stressors, including specifically unit 
histories.  Provide JSRRC with copies of 
the veteran's personnel records showing 
his service dates, duties, and units of 
assignment.  Advise them of the summary 
of the alleged stressors to include the 
following: i) the death of a named member 
of the veteran's unit, Ortiz Monclova, 
and ii) exposure to rocket, mortar, and 
small arms fire on the fire base at which 
the veteran worked during his Vietnam 
service from May 1970 to March 2, 1971.

3.  If the RO verifies the presence of an 
in-service stressor, a VA PTSD 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature, and severity of any 
psychiatric illness, to include PTSD.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV 
due to verified service stressors. The RO 
is to inform the examiner that only a 
stressor(s) that has been verified by the 
RO or the Board may be used as a basis 
for a diagnosis of PTSD.  The relevant 
documents in the claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

If the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; 
(2) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the diagnosed PTSD and one 
or more of the in-service verified 
stressors.  The report of examination 
should include the complete rationale for 
all opinions expressed.

4.  Following the above development, if 
the benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim for 
service connection for PTSD.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The veteran appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A.	BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


